                 Case 2:20-cr-00171-JCC Document 90 Filed 12/01/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0171-JCC
10                             Plaintiff,                    ORDER
11          v.

12   WOBIAO LEI, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendant Yi Jun Chen’s motion to continue trial
16   (Dkt. No. 76) and the parties’ partially stipulated motion to continue trial (Dkt. No. 88). Having
17   thoroughly considered the briefing and the relevant record, the Court hereby GRANTS the
18   motions for the reasons explained herein.
19          Trial is currently scheduled for December 14, 2020. (See Dkt. No. 61.) Some of the
20   parties argue a continuance is necessary because the case is complex, discovery is substantial,
21   and defense counsel need additional time to effectively prepare pretrial motions and for trial.
22   (See Dkt. Nos. 76 at 1; 88 at 6–8.) The Court also considers the context in which this motion
23   arises. The COVID-19 pandemic continues to significantly impact the Court’s operations. (See
24   General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court
25   incorporates by reference.) Specifically, the pandemic has made it difficult for the Court to
26   obtain an adequate spectrum of jurors to represent a fair cross section of the community, and


     ORDER
     CR20-0171-JCC
     PAGE - 1
               Case 2:20-cr-00171-JCC Document 90 Filed 12/01/20 Page 2 of 2




 1   public health guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to

 2   be present in the courtroom. (See generally id.)

 3          Accordingly, the Court FINDS that the ends of justice served by continuing trial until

 4   November 2021 outweigh the best interests of Defendants and the public to a speedy trial. See 18

 5   U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 6          1. Given the complexity of this case and the extraordinary volume of discovery, a failure

 7              to grant a continuance would deny Defendants’ counsel reasonable time necessary for

 8              effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).
 9          2. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate
10              spectrum of jurors to represent a fair cross section of the community, which would
11              likely make proceeding with an earlier trial impossible or would result in a
12              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
13          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
14              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
15              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.
16              § 3161(h)(7)(B)(i).
17   Accordingly, the Court GRANTS the motions (Dkt. Nos. 76, 88) and ORDERS as follows:
18          1. The jury trial is CONTINUED to November 8, 2021 at 9:30 a.m.

19          2. The pretrial motions deadline is CONTINUED until September 27, 2021.

20          3. The period from the date of this order until November 8, 2021 is an excludable time

21              period under 18 U.S.C. § 3161(h)(7)(A).

22          DATED this 1st day of December 2020.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     CR20-0171-JCC
     PAGE - 2
